DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 5/19/2020 has been fully considered. Claim 9 is cancelled, claims 14-29 are withdrawn and claims 1-8 and 10-29 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/013028) in view of Slocum (US 3,234,194) in further view of Corley et al (US 2011/0319564).

Regarding claims 1-3, 5 and 10, Gerard discloses a manufacturing process for a structured part or article comprising impregnating a fibrous substrate with a liquid (meth)acrylic syrup (paragraph [0111]) and polymerizing the liquid (meth)acrylic syrup impregnating the fibrous structure to form the structured part or article (paragraph [0111]), wherein the polymerizing takes place at less than 40 °C (paragraph [0082]), wherein the liquid (meth)acrylic syrup comprises a (meth)acrylic polymer (paragraph [0031]), a (meth)acrylic monomer (paragraph [0031]), wherein the (meth)acrylic monomer is methyl methacrylate (paragraph [0057]), at least one initiator or initiating system (paragraph [0031]), wherein the at least one initiator or initiating system comprises a heat activated initiator comprising a radical initiator selected from peroxy esters (paragraphs [0070]-[0072]), a polymerization activator or accelerator (paragraph [0079]) and wherein the polymerization activator or accelerator is chosen from tertiary amines (paragraph [0079]).
The manufacturing process for a structured part reads on the claimed method of making a fiber-reinforced composite. The structured part or article of a fibrous structure impregnated with a polymerized liquid (meth)acrylic syrup reads on the claimed fiber-
	The polymerization temperature of less than 40 °C overlaps the claimed room temperature from 20 °C to 30 °C for the polymerizing.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired cold-cure leading to the desired final application (paragraph [0082]). See MPEP 2144.05. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



However, Slocum discloses a method of rapid polymerization of vinyl compounds (col. 1, lines 11-33), wherein the method comprises polymerizing methyl methacrylate monomer with monotertiary butyl peroxymaleate (col. 1, lines 11-33) and an organic amine (col. 1, lines 11-33).
The monotertiary butyl peroxymaleate reads on the claimed ester of peroxymaleic acid as claimed in claim 1 and the t-butyl ester of peroxymaleic acid as claimed in claim 10.

Corley discloses a method comprising a composition including an accelerator such as mercaptoacetic acid (paragraph [0081]).
The mercaptoacetic acid is another name for ethylene glycol dimercaptoacetate and reads on the claimed as an accelerator/chain transfer agent as claimed in claim 1 and at least one mercaptan compound as claimed in claim 5.

Gerard, Slocum and Corley are analogous art because they are from the same field of methods of polymerization. Gerard is drawn to a manufacturing method of a 

It would have been obvious to one of ordinary skill in the art having the teachings of Gerard and Slocum before him or her, to modify the manufacturing method of Gerard to include the monotertiary butyl peroxymaleate of Slocum for the peroxy ester of Gerard because adding monotertiary butyl peroxymaleate provides method of polymerizing methyl methacrylate at extremely rapid rates with good initial color and good resistance to yellowing when exposed to sunlight (col. 1, lines 34-37 of Slocum).

It would have been obvious to one of ordinary skill in the art having the teachings of Gerard and Corley before him or her, to modify the manufacturing method of Gerard to include the mercaptoacetic acid of Corley in the liquid (meth)acrylic syrup of Gerard because adding mercaptoacetic acid provides an accelerator that is compatible with amine-functional groups (paragraph [0080] of Corley).

Regarding claim 4, Gerard discloses the manufacturing process comprising the impregnating and polymerizing occurring in a closed mould (paragraph [0113]).
The impregnating of a fibrous substrate with a liquid (meth)acrylic syrup reads on the claimed wetting of a fibrous material with a liquid prepolymer composition. The 

Regarding claim 11, Gerard discloses the manufacturing process comprising the (meth)acrylic polymer being a homopolymer or a copolymer of methyl methacrylate or mixtures thereof (paragraphs [0044] and [0045]).

Regarding claim 13, Gerard discloses the manufacturing process comprising the content of the polymerization activator or accelerator with respect to the (meth)acrylic monomer in the liquid (meth)acrylic syrup being 100 ppm to 10000 ppm by weight (paragraph [0081]) and from 0% to 1% by weight based on the weight of the liquid (meth)acrylic syrup (paragraph [0110]) and the content of (meth)acrylic monomer being 40 to 89.99% by weight (paragraph [0110]).
1% by weight = 10000 ppm. 10000 ppm x (100/1000000) = 1 pph or phr. This amount of polymerization activator or accelerator would fall within the claimed range of the at least one organic amine.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al (WO 2014/013028) in view of Slocum (US 3,234,194) in further view of Corley et al (US 2011/0319564) in further view of Ellinger et al (US 2016/0304684). 



Regarding claims 7-8, Gerard, Slocum and Corley do not appear to explicitly disclose the manufacturing process comprising at least one organic amine comprising one or more trialkyl amines of tri-n-butyl amine as claimed in claims 7-8.

However, Ellinger discloses a method for preparing a fiber-reinforced part (Abstract) comprising a composition comprising a catalyst of tributyl amine (paragraph [0053]). 
	The catalyst of tributyl amine reads on the claimed at least one organic amine comprising one or more trialkyl amines of tri-n-butyl amine as claimed in claims 7-8

Gerard, Slocum, Corley and Ellinger are analogous art because they are from the same field of methods of polymerization. Gerard is drawn to a manufacturing method of a structured part comprising polymerizing of a liquid (meth)acrylic syrup comprising a (meth)acrylic monomer of methyl methacrylate (paragraphs [0055] and [0111] of Gerard). Slocum is drawn to a method of polymerizing methyl methacrylate by the addition of monotertiary butyl peroxymaleates (see col. 1, lines 34-45 of Slocum). Corley is drawn to a method of forming an epoxy resin system (see Abstract of Corley). Ellinger is drawn to a method for preparing a fiber-reinforced part (see Abstract of Ellinger).



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that neither Gerard nor Slocum discloses or suggests ethylene glycol dimercaptoacetate as an accelerator/chain transfer agent.

The Examiner agrees and notes that neither Gerard nor Slocum discloses or suggests ethylene glycol dimercaptoacetate as an accelerator/chain transfer agent and therefore the previous 103(a) rejection of claim 1 has been withdrawn.
However a new ground of rejection under 103(a) is being made by Gerard in view of Slocum in further view of Corley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.